NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

               THOMAS CHRISTOPHER ADOLF, Petitioner.

                             No. CR 13-0274 PRPC
                               FILED 12-09-2014


    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2011-006200-001
                             CR 2011-115832-001
                 The Honorable Susanna C. Pineda, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Thomas Christopher Adolf, Florence
Petitioner
                             STATE v. ADOLF
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Peter B. Swann, Judge Michael J. Brown and Judge Kenton
D. Jones delivered the following decision.


PER CURIAM:

¶1             Petitioner Thomas Christopher Adolf petitions this Court to
review the trial court’s summary dismissal of his petition for post-
conviction relief. We have considered his petition and, for the reasons
stated, grant review but deny relief.

                              BACKGROUND

¶2            Pursuant to plea agreements entered in two related cases,
Adolf was convicted of five counts of attempted sexual exploitation of a
minor, each a class 3 felony and a dangerous crime against children. The
trial court sentenced Adolf to consecutive aggravated prison terms of
thirteen and fourteen years on two counts, and lifetime probation on the
three remaining counts.

¶3            Adolf filed a timely notice of post-conviction relief.
Appointed counsel subsequently filed a notice stating that he had reviewed
the record but had found no claims to raise in a post-conviction relief
proceeding.      Adolf then filed a pro se petition raising claims of
multiplicitous charges, defective indictment, failure to identify actual
victims, insufficient factual basis, illegal sentence, and ineffective assistance
of counsel. The trial court summarily dismissed the petition for post-
conviction relief, finding Adolf had failed to state any colorable claim for
relief.

                                DISCUSSION

¶4             We review a summary dismissal of a petition for post-
conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566,
¶ 17, 146 P.3d 63, 67 (2006). In summarily dismissing Adolf’s petition, the
trial court clearly identified the claims Adolf raised, and resolved them
correctly based upon a thorough, well-reasoned analysis of the appropriate
facts and law. Because no purpose would be served by reiterating the trial
court’s ruling in its entirety, we adopt it. See State v. Whipple, 177 Ariz. 272,
274, 866 P.2d 1358, 1360 (App. 1993) (holding when trial court has clearly


                                       2
                            STATE v. ADOLF
                           Decision of the Court

identified and correctly ruled upon each issue raised in a petition for post-
conviction relief “in a fashion that will allow any court in the future to
understand the resolution[, n]o useful purpose would be served by this
court rehashing the trial court's correct ruling in a written decision”).

                              CONCLUSION

¶5           Accordingly, we grant review but deny relief.




                                :gsh




                                       3